Citation Nr: 0736720	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  20-299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia, claimed as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran (also referred to as "appellant") had active 
service from April 1967 until July 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.  The claims file has since been 
transferred to the RO in St. Petersburg, Florida.

This matter was previously before the Board in May 2007.  At 
that time, the Board ordered a remand for a Travel Board 
hearing to be conducted at the RO.  The veteran appeared and 
testified at a personal hearing in July 2007 before the 
undersigned Acting Veterans Law Judge sitting at St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran did not engage in a radiation risk activity 
as defined under 38 C.F.R. § 3.309(d)(3)(ii) (2007).

2.  The evidence of record indicates that the veteran's in-
service radiation exposure was no more than 150 mrem whole 
body deep dose; competent medical opinion finds that such 
dosage was unlikely the cause of the veteran's currently 
diagnosed chronic myelogenous leukemia.

3.  No other competent evidence of record causally relates 
the veteran's currently diagnosed chronic myelogenous 
leukemia to in-service radiation exposure or to any other 
incident of active service.  




CONCLUSION OF LAW

Chronic myelogenous leukemia was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of September 2001 and February 2005 letters from the agency 
of original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Moreover, a subsequent communication 
in March 2006 informed the veteran of the law pertaining to 
disability ratings and effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The AOJ letters noted 
above informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.  At the personal hearing in July 
2007, the veteran was specifically advised that the evidence 
needed to substantiate his claim for service connection 
included a favorable medical nexus opinion.  The record was 
held open for 30 days for the veteran to submit additional 
medical nexus opinion evidence, as he indicated at the 
personal hearing; however, no additional evidence was 
received in the additional 30 day period.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA and private post service treatment are associated with 
the claims file.  Moreover, a radiation risk opinion from the 
Under Secretary for Health is of record.  The record also 
includes a lay statement from a fellow serviceman, as well as 
internet articles on the subject of leukemia and radiation.  
Furthermore, the claims folder includes the veteran's 
statements in support of his claim, to include testimony 
provided at a July 2007 hearing before the undersigned.  

Further regarding the duty to assist, it is noted that the 
claims file contains a July 1999 communication from the 
Social Security Administration (SSA) to the veteran, 
indicating the approval of disability benefits.  No other 
records associated with an SSA disability determination are 
present in the claims folder.  Nevertheless, the Board finds 
that appellate review may proceed at the present time without 
unfairly prejudicing the veteran, for the reasons discussed 
below. 

The records considered by the SSA in awarding disability 
benefits to the veteran would likely reflect treatment for 
leukemia; however, there is no dispute as to the veteran's 
current disability.  Moreover, as the evidence of record 
includes medical reports from all treatment providers 
identified by the veteran, there is no reason to believe that 
any additional records remain outstanding and could be 
obtained by requesting records from the SSA.  While the SSA 
may have provided the veteran with an examination that is not 
currently of record, such examination, if it occurred, would 
not have contained any information regarding the veteran's 
estimated radiation dosage in service.  Furthermore, as the 
purpose of any such examination would simply have been to 
determine the veteran's employability, and not the etiology 
of his disability, there is no reasonable expectation that 
any SSA examination would contain an opinion of nexus with 
respect the veteran's currently diagnosed leukemia.  
Moreover, the veteran has not asserted that there are any 
outstanding opinions of etiology.  He indicated at his July 
2007 hearing that he would attempt to acquire such an 
opinion, but did not do so.  Given all these factors, and 
considering that the veteran's claim has been pending for 
five years, it is not felt that additional efforts are 
required under the VCAA.  Indeed, it appears further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.   See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  



Service Connection for Leukemia

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
chronic myelogenous leukemia, claimed as a result of exposure 
to ionizing radiation.  Specifically, the veteran has 
indicated in various written statements and personal hearing 
testimony that he was in close proximity to nuclear weapons 
as a pilot in an F-4 assigned to Tainan, Taiwan.  He stated 
in an August 2007 communication that nuclear safety measures 
were not in place while he was stationed in Taiwan.  He added 
that he actually touched the nuclear bombs 7 to 10 times per 
day.  He further clarified at his July 2007 hearing before 
the undersigned that he flew his plane with the nuclear bombs 
strapped underneath.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), leukemia is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of leukemia within the applicable time period, 
the criteria for presumptive service connection on the basis 
of a chronic disease have not been satisfied.  

The Board will next consider whether a grant of presumptive 
service connection is possible pursuant to 38 C.F.R. 
§ 3.309(d), for radiation-exposed veterans.  A "radiation-
exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a 
veteran who while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2007).

The Board notes that leukemia, other than chronic lymphocytic 
leukemia, is among the diseases listed under 38 C.F.R. 
§ 3.309(d)(2).  Therefore, if the evidence of record 
demonstrates that the veteran was a radiation exposed 
veteran, meaning that he participated in a radiation risk 
activity, then a presumptive grant of service connection 
would apply, if not otherwise rebutted.  

In the present case, the evidence of record fails to 
establish that the veteran participated in a radiation risk 
activity within the meaning of 38 C.F.R. § 3.309(d)(3)(ii).  
Therefore, even though leukemia is among the conditions 
listed under 38 C.F.R. § 3.309(d)(2), a grant of presumptive 
service connection based on radiation exposure is not 
possible here.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  In general, 
service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. 
§ 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Moreover, because the veteran's claim is based on exposure to 
ionizing radiation, the provisions of 38 C.F.R. § 3.311 are 
potentially applicable.  Specifically, where a claimant does 
not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may 
still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation 
in service. 

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that colon cancer become manifest 5 years or more 
after exposure. 38 C.F.R. § 3.311(b)(5).

Following a review of the record, the Board finds the weight 
of the evidence is against the claim for service connection 
under the provisions of 38 C.F.R. § 3.311.  In so finding, it 
is acknowledged that leukemia other than chronic lymphatic 
leukemia is considered a "radiogenic disease" under 38 
C.F.R. § 3.311(b)(2); however, appropriate referral for dose 
estimate information was accomplished, and the results of 
such referral do not enable a grant of the benefits sought on 
appeal.  Indeed, as indicated in a August 2002 communication 
from the Chief of the Radiation Protection Division of the 
Air Force Medical Operations Agency, Office of the Surgeon 
General, it was determined that the veteran received no more 
than 150 mrem whole body deep dose of radiation as a result 
of his in-service activity.  Considering that information, a 
doctor provided an advisory opinion in which she observed 
that exposure to 3.05 rads or less of radiation at age 27 
provides a 99 percent credibility that there was no 
reasonable possibility that it was at least as likely as not 
that chronic myelogenous leukemia appearing 20 or more years 
after exposure could be related to ionizing radiation.  Given 
those figures, the doctor concluded that it was unlikely that 
the veteran's currently diagnosed myelogenous leukemia was 
attributable to exposure to ionizing radiation during 
service.  Accordingly, a grant of service connection is here 
precluded under 38 C.F.R. § 3.311.

Finally, service connection based on radiation exposure may 
still be established with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, 
there is no competent evidence finding that the veteran's 
chronic myelogenous leukemia is causally related to in-
service radiation exposure or any other incident of active 
duty.  In this regard, the Board acknowledges various 
internet articles submitted by the veteran indicating a 
relationship between radiation exposure and chronic 
myelogenous leukemia; however, the medical articles are not 
specific to the veteran's medical and military history and 
thus are too generic to constitute competent medical evidence 
to support the appellant's claim.  See Sacks v. West, 11 Vet. 
App. 314, 316- 317 (1998).  

Furthermore, the Board recognizes the veteran's own beliefs 
that his leukemia is causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the weight of the competent evidence 
demonstrates that the veteran's currently diagnosed leukemia 
is not causally related to in-service radiation exposure or 
any other incident of active service.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for chronic myelogenous leukemia is 
denied.


____________________________________________
JEFFREY PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


